Exhibit 10.2

 

COMMON STOCK PURCHASE WARRANT

 

THIS WARRANT MAY NOT BE TRANSFERRED EXCEPT AS OTHERWISE DESCRIBED BELOW.

 

THE SECURITIES REPRESENTED BY THIS WARRANT ARE SUBJECT TO A STOCKHOLDER
AGREEMENT DATED AS OF DECEMBER 20, 2010, AS AMENDED, COPIES OF WHICH ARE
AVAILABLE FROM GENERAL MOLY, INC. UPON REQUEST, AND ANY SALE, PLEDGE,
HYPOTHECATION, TRANSFER, ASSIGNMENT OR OTHER DISPOSITION OF SUCH SECURITIES IS
SUBJECT TO SUCH STOCKHOLDER AGREEMENT.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES
LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR (II) AN
EXEMPTION THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

Warrant No. HL-1

 

GENERAL MOLY, INC.
(Incorporated under the laws of the State of Delaware)

 

VOID AFTER 5:00 P.M., DENVER, COLORADO TIME, ON THE THIRTY-MONTH ANNIVERSARY OF
THE ISSUANCE DATE (AS DEFINED HEREIN)
Warrant to Purchase 10,000,000 Shares of Common Stock

 

WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK

 

THIS CERTIFIES THAT, FOR VALUE RECEIVED AS OF OCTOBER 26, 2012 (the “Issuance
Date”), Hanlong (USA) Mining Investment, Inc. or its registered assign(s) (the
“Holder”) is entitled to purchase from General Moly, Inc., a Delaware
corporation (the “Company”), subject to the terms and conditions set forth in
this Warrant (this “Warrant”), up to ten million (10,000,000) duly authorized,
validly issued, fully paid and nonassessable shares of common stock (“Common
Stock”), of the Company, at any time commencing on April 26, 2013 (the
“Commencement Date”), and expiring at 5:00 p.m., Denver, Colorado time, on the
thirty-month anniversary of the Issuance Date or such earlier date as provided
in Section 6 below (the “Expiration Time”). The price for each share of Common
Stock purchased hereunder (as may be adjusted as set forth herein, collectively
the “Warrant Shares”) is $4.23 per share until expiration of this Warrant (as
adjusted as set forth herein, the “Purchase Price”).

 

--------------------------------------------------------------------------------


 

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.

 

1.             EXERCISE OF WARRANT.

 

A.            MANNER OF EXERCISE. This Warrant may be exercised in whole at any
time, or in part from time to time, during the period commencing on the
Commencement Date and expiring on the Expiration Time or, if any such day is a
day on which banking institutions in the City of Denver, Colorado, are
authorized by law to close, then on the next succeeding day that shall not be
such a day by presentation and surrender of this Warrant to the Company at its
principal office with the Purchase Form attached as Annex I (the “Purchase
Form”) duly executed and accompanied by payment (either in cash or by certified
or official bank: check, payable to the order of the Company) of the Purchase
Price for the number of shares specified in the Purchase Form and instruments of
transfer, if appropriate, duly executed by the Holder or its duly authorized
attorney.

 

B.            STATUS AS HOLDER OF WARRANT SHARES; TAXES; EXPIRATION. Upon
receipt by the Company of this Warrant, the duly executed Purchase Form and any
other appropriate instruments of transfer, together with the Exercise Price, at
its office, the Holder shall be deemed to be the holder of record of the Warrant
Shares issuable upon such exercise, notwithstanding that the stock transfer
books of the Company shall then be closed or that certificates representing such
Warrant Shares shall not then be actually delivered to the Holder. The Company
shall pay any and all documentary stamp or similar issue taxes payable in
respect of the issue or delivery of Warrant Shares. This Warrant shall become
void, and all rights hereunder shall cease, at the Expiration Time. The Company
in its sole discretion may extend the duration of this Warrant by delaying the
Expiration Time.

 

C.            ISSUANCE OF CERTIFICATES. As soon as practicable after the
exercise of all or any portion of this Warrant, and in any event within 15 days,
the Company shall (i) issue to the Holder a certificate or certificates (as
requested by the Holder) for the number of full Warrant Shares to which the
Holder is entitled, or, at the Holder’s request, deliver such Warrant Shares
electronically if such means is otherwise presently available to and utilized by
the Company, registered in such name or names as may be directed by the Holder,
and (ii) if this Warrant has not been exercised in full, issue to the Holder a
new countersigned warrant in substantially the same form for the Warrant Shares
as to which this Warrant shall not have been exercised. This Warrant may not be
exercised by, or securities issued to, Holder in any state in which such
exercise would be unlawful.

 

2.             RESERVATION OF SHARES; AUTHORITY. The Company will at all times
reserve for issuance and delivery upon exercise of this Warrant all Warrant
Shares or other shares of capital stock of the Company (and other securities and
property) from time to time receivable upon exercise of this Warrant. All such
shares (and other securities and property) are duly authorized and, when issued
upon such exercise, shall be validly issued, fully paid and nonassessable and
free of all preemptive rights, taxes liens or charges.  Neither the issuance of
this Warrant nor the issuance of Warrant Shares on a full or partial exercise of
this Warrant (i) is

 

2

--------------------------------------------------------------------------------


 

subject to or requires approval of the shareholders of the Company, including
any requirement for such approval under the rules of any securities exchange on
which the shares of the Company are listed, (ii) is subject to any approval or
consent by a governmental authority or regulatory agency, or (iii) violates any
agreement to which the Company is a party or by which the Company is bound.
Subsequent to the issuance of this Warrant and prior to the Commencement Date,
the Company and the Holder agree to cooperate in making any required filing
under the Hart-Scott-Rodino Improvements Act of 1976 (“HSR”) and any other
applicable regulatory requirements that may be necessary in connection with the
exercise of this Warrant.  Filing fees for any HSR filing shall be paid by
Holder.  The Company shall cause the Warrant Shares to be listed on such
securities exchange upon which shares of Common Stock of the Company are listed
at the time of any exercise.

 

3.             NO FRACTIONAL SHARES. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. If the
holder of this Warrant would be entitled, upon the exercise of this Warrant, to
receive a fractional interest in a share, the Company shall, upon such exercise,
purchase such fractional interest, on the basis of the Closing Price on the
Trading Day before the Purchase Form and this Warrant are duly surrendered to
the Company for a full or partial exercise hereof.

 

4.             STOCK DIVIDENDS; SPLIT-UPS. If after the issuance of this
Warrant, the Company shall (i) pay a dividend or make any other distribution
payable in shares of Common Stock, options or convertible securities or (ii)
subdivide its outstanding shares of Common Stock into a greater number of shares
by a split-up of shares, recapitalization or other similar event, then, on the
effective day thereof, the number of Warrant Shares shall be proportionally
increased and the then applicable Purchase Price shall be correspondingly
decreased.

 

5.             AGGREGATION OF SHARES. If after the date hereof the number of
outstanding shares of Common Stock is decreased by a consolidation, combination,
reverse stock split, or reclassification of shares of Common Stock or other
similar event, then, after the effective date of such consolidation, combination
or reclassification, the number of Warrant Shares shall be decreased in
proportion to such decrease in outstanding shares and the then applicable
Purchase Price shall be correspondingly increased.

 

6.             REORGANIZATION, ETC. If after the date hereof there is a capital
reorganization (other than a stock dividend or split up as covered by Section 4
or an aggregation of shares as covered by Section 5), reclassification of the
Common Stock, consolidation or merger of the Company with another corporation or
entity, sale of all or substantially all of the Company’s assets or similar
transaction in which the holders of the Company’s Common Stock are entitled to
receive stock, securities or assets with respect to or in exchange for Common
Stock,(each such event a “Fundamental Change”), this Warrant shall, immediately
after the Fundamental Change, remain outstanding and shall thereafter (unless
Holder elects otherwise), in lieu of or in addition to (as the case may be) the
number of Warrant Shares then subject to this Warrant, be exercisable for the
kind and number of shares of stock or other securities or assets to which the
Holder would have been entitled if the Holder had exercised this Warrant in full
immediately

 

3

--------------------------------------------------------------------------------


 

prior to such Fundamental Change In the event that the stock, securities or
assets being issued with respect to or in exchange for Common Stock are being
issued by a person or entity other than the Company, the Company shall, as a
condition to such Fundamental Change, obtain the agreement of the other person
or entity to be bound by the terms of this Warrant and provide Holder an Event
Notice of the Fundamental Change in accordance with the requirements of Section
15 below.

 

7.             FORM OF WARRANT. This Warrant need not be changed because of any
adjustment pursuant to the terms herein, and any form of warrant issued after
such adjustment may state the same Purchase Price and the same number of shares
as is stated in this Warrant. However, the Company may at any time in its sole
discretion make any change in the form of this Warrant that the Company may deem
appropriate and that does not affect the substance thereof or adversely affect
the rights of Holder hereunder, and any warrant thereafter issued, whether in
exchange or substitution for this Warrant or otherwise, may be in the form as so
changed. The Company agrees to promptly notify the Holder of any adjustment to
the number of shares, securities or other assets subject to this Warrant or the
Purchase Price of the Warrant, any changes to the form of this Warrant or any
other change pursuant to the terms herein and to provide Holder with a statement
of such changes at the request of the Holder.  Each such notification or
statement shall be accompanied by a certificate of an executive officer of the
Company setting forth in reasonable detail such adjustment(s) and the facts upon
which it is based and certifying the calculation thereof.

 

8.             SECURITIES ACT REPRESENTATIONS.

 

A.            Holder represents and warrants that this Warrant is being acquired
for its own account and not with a view to, or for sale in connection with, any
distribution thereof or in violation of the 1933 Act or any other securities
laws that may be applicable.

 

B.            Holder acknowledges that no oral or written statements or
representations have been made to Holder by or on behalf of the Company in
connection with the issuance of this Warrant other than those set forth herein.

 

C.            Holder is (i) an “accredited investor” within the meaning of Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the 1933 Act or (ii) an
“institutional buyer” as defined in Rule 144A under the 1933 Act.

 

D.            Holder, either alone or with the assistance of its professional
advisors, is a sophisticated investor and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the transactions contemplated by this Warrant.

 

9.             REGISTRATION RIGHTS.

 

A.            If the Company receives from Holder on one or more occasions a
written request that the Company file a registration statement with the SEC to
effect the registration of the

 

4

--------------------------------------------------------------------------------


 

Warrant Shares or other shares of capital stock of the Company (and other
securities and property) from time to time receivable upon exercise of this
Warrant (collectively, the “Registrable Securities”) under the Securities Act,
(such registration statement and the prospectus included therein being referred
to as the “Registration Statement”) for a public offering of the Registrable
Securities the aggregate price of which would exceed $10,000,000, the Company
shall use commercially reasonable efforts to cause such Registrable Securities
to be registered on a Registration Statement and to cause such Registrable
Securities to be qualified in such jurisdictions as Holder may reasonably
request, in each case within 30 days after receipt by the Company of any such
written request.  Notwithstanding the foregoing, the Company shall not be
obligated to take any action pursuant to this Section 9A:

 

(a)           During the period starting with the date 60 days prior to the
Company’s estimated date of filing of, and ending on the date 90 days
immediately following the first effective date of, any registration statement
pertaining to an offering by the Company of securities for cash (other than a
registration of securities in a Rule 145 transaction or with respect to an
employee benefit plan), provided that the Company is actively employing in good
faith commercially reasonable efforts to cause such registration statement to
become effective; and provided further that nothing in this Section 9A shall
affect or hinder Holder’s right to cause the Company to include Registrable
Securities as part of the registration of any such Company offering;

 

(b)           If, during the previous 12 months, the Company has effected two
Registration Statements pursuant to this Section 9A; provided that amendments or
supplements to, and documents or reports incorporated by reference in, a
Registration Statement are deemed to be part of the same Registration Statement;
or

 

(c)           If the Company shall furnish to Holder a certificate signed by a
duly authorized officer of the Company stating that, in the good faith judgment
of the Board of Directors of the Company and after consultation with counsel,
the filing of the Registration Statement would reasonably be expected to have a
material adverse effect on any proposal or plan by the Company or its
Subsidiaries to engage in any acquisition of assets other than in the ordinary
course or any merger, consolidation, tender offer, reorganization or similar
transaction, in which case the Company’s obligation to use its commercially
reasonable efforts to file a Registration Statement shall be deferred for a
period not to exceed 90 days from the receipt of the request to file such
registration by Holder, provided that the Company may not exercise this deferral
right more than once per 12-month period.

 

If the Registration Statement relates to an underwritten public offering and the
underwriter of such proposed offering advises the Company and Holder that, in
its opinion, the number of securities requested to be included in the
Registration Statement (including securities to be sold by the Company or any
other security holder) exceeds the number which can be sold in such offering
within an acceptable price range, then the Company shall include in such
Registration Statement first the registrable securities required to be
registered pursuant to a request under the Securities Purchase Agreement dated
November 19, 2007, between GMI and ArcelorMittal, S.A.

 

5

--------------------------------------------------------------------------------


 

(“Arcelor Securities Agreement”), second the Registrable Securities Holder
proposes to register, and third any securities the Company or any other security
holder proposes to register.

 

B.            In connection with the Registration Statement, the Company shall:

 

(a)           prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus used in connection with the
Registration Statement, and such documents and reports to be incorporated by
reference into the Registration Statement, as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of the
Registrable Securities;

 

(b)           furnish to Holder such number of Registration Statements and
prospectuses and other documents incident thereto, including any amendment of or
supplement to the prospectus, as Holder may from time to time reasonably
request;

 

(c)           promptly furnish to Holder copies of any comments that the SEC
provides in writing to the Company pertaining to a Registration Statement, and
any responses thereto from the Company to the SEC;

 

(d)           promptly provide notice to Holder when a Registration Statement or
any post-effective amendment thereto the same has become effective;

 

(e)           use its commercially reasonable efforts to qualify the Registrable
Securities for offer and sale under such other securities or blue sky laws of
such jurisdictions in the United States as Holder reasonably requests;

 

(f)            use its commercially reasonable efforts to cause all such
Registrable Securities to be listed on NYSE exchange and the Toronto Stock
Exchange or any other applicable securities exchange or quoted on each
inter-dealer quotation system on which the Common Stock is then listed or
quoted;

 

(g)           pay all expenses incurred in connection with such registration,
including registration and filing fees with the SEC, fees and expenses of
compliance with securities or blue sky laws and fees and expenses incurred in
connection with the listing or quotation of the Registrable Securities; and

 

(h)           enter into customary agreements (including underwriting agreements
in customary form) if requested by Holder, including such representations and
warranties by the Company and such other terms and provisions as are customarily
contained in underwriting agreements generally with respect to secondary
distributions, including customary lock up provisions, indemnification and
contribution provisions in favor of the underwriters and customary agreements as
to the provision of opinions of counsel and accountants’ letters.

 

(i)            The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective under the Securities Act as promptly
as practicable

 

6

--------------------------------------------------------------------------------


 

after filing thereof with the SEC (the date the SEC declares the Registration
Statement effective, the “Effective Date”).  The Company shall use commercially
reasonable efforts to cause the Registration Statement to continue to be
effective until the earlier to occur of (i) six months after the Effective Date,
and (ii) the date that Holder has either disposed of or has had the ability to
dispose of all Registrable Securities within a single month period pursuant to
Rule 144 of the Securities Act (“Effective Period”), and, during such period, to
cause the Registration Statement and the prospectus contained therein to be
updated as reasonably deemed necessary by the Company or required by the
Securities Act or the Exchange Act to enable Holder to resell the Registrable
Securities.

 

C.            If at any time prior to the termination of the Company’s
obligations under this Article IV there is not an effective Registration
Statement covering all of the Registrable Securities and the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the Securities
Act of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the stock
option or other employee benefit plans, then the Company shall send to Holder a
written notice of such determination and, if within five (5) Business Days after
the date of such notice, Holder shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities Holder requests to be registered; provided, however, that, the
Company shall not be required to register any Registrable Securities pursuant to
this Section 9C that are then eligible for resale within a single month period
pursuant to Rule 144 promulgated under the Securities Act or that are the
subject of a then effective Registration Statement; provided further, that it
shall be a condition to the inclusion of such Registrable Securities on such
registration statement that Holder agrees to the same terms and conditions
regarding method of sale applicable to the securities otherwise being sold
through such registration.  If such Registration Statement relates to an
underwritten public offering and the underwriter of such proposed offering
advises the Company and Holder that, in its opinion, the number of securities
requested to be included in the Registration Statement (including securities to
be sold by Holder or any other security holder) exceeds the number which can be
sold in such offering within an acceptable price range, then the Company shall
include in such Registration Statement first the registrable securities required
to be registered pursuant to a request under the Arcelor Securities Agreement,
second the Registrable Securities Holder proposes to register, and third any
securities the Company or any other security holder proposes to register.

 

D.            Promptly upon any registration statement filed pursuant to this
Section 9 being declared effective by the SEC, the Company will file a related
form of final prospectus pursuant to Rule 424(b) promulgated under the
Securities Act.

 

E.            Holder agrees to indemnify (to the fullest extent permitted by
applicable law) the Company, its officers and directors, each underwriter and
selling broker, if any, and each person, if any, who controls the Company
(within the meaning of the Securities Act), against liability,

 

7

--------------------------------------------------------------------------------


 

losses, claims, damages, actions or expenses (including, in each case, under the
Securities Act or the Exchange Act) arising by reason of any statement contained
the Registration Statement, or any amendment or supplement thereto, that Holder
provided to the Company in writing explicitly for use in such Registration
Statement, being actually or allegedly false or misleading or actually or
allegedly omitting to state a material fact necessary to be stated in order that
the statements made in such Registration Statement, in the circumstances in
which they are made, not be misleading; provided that in no event will the
aggregate amount Holder is required to pay pursuant to such indemnification
obligations exceed the amount of the net proceeds received by Holder upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.  The Company hereby agrees to indemnify (to the fullest extent
permitted by applicable law) Holder, its officers and directors, each
underwriter and selling broker, if any, and each person, if any, who controls
Holder (within the meaning of Securities Act) against liability, losses, claims,
damages, actions or expenses (including, in each case, under the Securities Act
or the Exchange Act) arising by reason of (i) any statement (other than a
statement provided by Holder as described above) in or incorporated by reference
in a registration statement (including any Registration Statement), or any
amendment or supplement thereto, being actually or allegedly false or misleading
or actually or allegedly omitting to state a material fact necessary to be
stated in order that the statements made in or incorporated by reference in such
registration statement, in the circumstances in which they are made, not be
misleading, or (ii) any actual or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities laws or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities laws in connection with a Registration Statement.

 

To the extent a claim for indemnification is unavailable (by reason of public
policy or otherwise) or insufficient to hold harmless an indemnified party in
respect of any losses referred to herein, then the indemnifying party, in lieu
of indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party and
indemnified party as well as any other relevant equitable considerations.  The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, was taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any losses shall be deemed to include, subject
to the limitations set forth herein, any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for herein was available to such party
in accordance with its terms.

 

F.             Upon receipt of a notice (a “Suspension Notice”) from the
Company, after consultation with counsel, of the happening of any event that
makes any statement made in the Registration Statement or related prospectus
untrue or which requires the making of any changes in such Registration
Statement or prospectus so that they will not contain any untrue statement of

 

8

--------------------------------------------------------------------------------


 

a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein in light of the circumstances under
which they were made not misleading, Holder shall forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until Holder’s receipt of the copies of the supplemented or amended prospectus
(which the Company shall use commercially reasonable efforts to prepare and
distribute promptly) or until it is advised in writing by the Company that the
use of the prospectus may be resumed, and has received copies of any additional
or supplemental filings which are incorporated by reference in the prospectus. 
Notwithstanding anything to the contrary in this Warrant, upon the delivery of a
Suspension Notice the Company may delay the filing of any required amendment or
supplement to the Registration Statement if:  (a) in the good faith and
reasonable judgment of the Board of Directors of the Company, after consultation
with counsel, disclosure of such amended information could be seriously
detrimental to the Company, and the Board of Directors of the Company concludes,
as a result, that it is in the best interest of the Company to defer the filing
of such amendment or supplement at such time, and (b) the Company furnishes to
Holder a certificate signed by the Chief Executive Officer of the Company
stating that in the good faith judgment of the Board of Directors of the
Company, it could be seriously detrimental to the Company for such amendment or
supplement to be filed at such time and that it is, therefore, in the best
interest of the Company to defer the filing of such amendment or supplement to
the Registration Statement; provided, however, that (i) the Company shall have
the right to defer such filing for a period of not more than 60 days, (ii) the
Company shall not defer its obligation in this manner more than two times during
any 12-month period and (iii) the Effective Period shall be extended for the
amount of time that the Registration Statement is unavailable due to such a
deferral.  The Company shall be permitted to enter stop transfer instructions
with the Company’s transfer agent with respect to the Registrable Securities
during any period under which a Suspension Notice shall be in effect.

 

G.            As long as Holder owns any Registrable Securities that are not
otherwise eligible for sale as contemplated by Rule 144 under the Securities
Act, the Company shall use commercially reasonable efforts to file all required
reports with the SEC, or otherwise make available “adequate current public
information” about itself, within the meaning of Rule 144(c) under the
Securities Act, to potentially make available to Holder the benefits of certain
rules and regulations of the SEC which may permit the sale of the Registrable
Securities without registration.  Notwithstanding the foregoing, to the extent
that a holder of Registrable Securities may dispose of such Registrable
Securities pursuant to a Registration Statement, the Company shall not be liable
to any such holder for any breach of the provisions of this Section 9G.

 

10.          TRANSFER OF WARRANTS. Holder understands and agrees that this
Warrant and the Warrant Shares have not been registered under the 1933 Act or
similar state laws. This Warrant and/or Warrant Shares cannot be sold or
transferred unless (i) such transfer is so registered or (ii) an exemption from
registration is available at the time of transfer and, if requested by the
Company, an opinion of counsel satisfactory to the Company to the effect that
such registration is not required is delivered to the Company. Subject to the
foregoing limitations, the Company shall register the transfer, from time to
time, of this Warrant upon the Company’s warrant register, upon surrender of
this Warrant for transfer, accompanied by a duly

 

9

--------------------------------------------------------------------------------


 

executed Assignment Form in the form attached as Annex II, with signatures
properly guaranteed as indicated. Upon any such transfer, a new warrant or
warrants representing the aggregate number of this Warrant shall be issued and
this Warrant shall be cancelled by the Company.

 

A restrictive legend shall be placed upon each share certificate acquired upon
exercise of this Warrant in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES
LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR (II) AN
EXEMPTION THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDER
AGREEMENT DATED AS OF DECEMBER 20, 2010, AS AMENDED, COPIES OF WHICH ARE
AVAILABLE FROM GENERAL MOLY, INC. UPON REQUEST, AND ANY SALE, PLEDGE,
HYPOTHECATION, TRANSFER, ASSIGNMENT OR OTHER DISPOSITION OF SUCH SECURITIES IS
SUBJECT TO SUCH STOCKHOLDER AGREEMENT.

 

The first paragraph of the foregoing legend will be removed from the
certificates representing any Warrant Shares, at the request of the holder
thereof, at such time as they become the subject of an effective resale
registration statement or they become eligible for resale without regard to the
volume limitations or other limitations on manner of sale pursuant to Rule 144
under the 1933 Act.

 

The second paragraph of the foregoing legend will be removed from the
certificates representing any Warrant Shares, at the request of the holder
thereof, at such time as the Stockholder Agreement has terminated or if the
Warrant Shares are being issued to a party not subject to the Stockholder
Agreement in a manner permitted under the Stockholder Agreement.

 

11.          NO RIGHTS AS STOCKHOLDERS. Except as otherwise specifically
provided herein, prior to the exercise of this Warrant in accordance with the
terms hereof and payment of the full exercise price therefor, the Holder will
not be entitled to any rights by virtue hereof as a stockholder of the Company,
including, without limitation, the right to vote or to receive

 

10

--------------------------------------------------------------------------------


 

dividends or other distributions, to exercise any preemptive rights, to consent
or to receive notice as stockholders of the Company in respect to the meetings
of stockholders or the election of directors of the Company or any other matter.

 

12.          LOST, STOLEN, MUTILATED OR DESTROYED WARRANTS. If this Warrant is
lost, stolen, mutilated, or destroyed, the Company may on such terms as to
indemnity or otherwise as it may in its discretion impose (it being understood
that a written indemnification agreement or affidavit of loss from the Holder
shall be a sufficient indemnity, issue a new warrant of like denomination,
tenor, and date. Notwithstanding the forgoing, no indemnification shall be
required if a mutilated Warrant is surrendered to the Company for cancellation. 
Any such new warrant shall constitute a substitute contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated, or destroyed
Warrant shall be at any time enforceable by anyone.

 

13.          NO IMPAIRMENT.  The Company shall not, by amendment to its
certificate of incorporation or bylaws, or through an reorganization,
recapitalization, transfer of assets, consolidation, merger dissolution, issue
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed by it
under the terms of this Warrant, but shall at all times in good faith assist in
the carrying out of the provisions of this Warrant and the taking of all such
action as may be reasonable requested by the Holder in order to protect the
exercise rights of Holder against dilution of other impairment, consistent with
the tenor and purpose of this Warrant.

 

14.          GOVERNING LAW. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflicts of laws principles that would require the application of the law of
another jurisdiction.

 

15.          NOTICES OF CERTAIN ACTIONS. In the event:

 

(a)           the Company sets a record date with respect to the holders of
Common Stock for the purpose of entitling or enabling them to receive any
dividend or other distribution, or to receive any right to subscribe for or
purchase any shares of stock of any class or any other securities, or to receive
any other right;

 

(b)           the number of outstanding shares of Common Stock is increased by a
stock dividend payable in shares of Common Stock or by a split-up of shares of
Common Stock or other similar event;

 

(c)           the number of outstanding shares of Common Stock is decreased by a
consolidation, combination, reverse stock split, or reclassification of shares
of Common Stock or other similar event;

 

(d)           of any Fundamental Change; or

 

11

--------------------------------------------------------------------------------


 

(e)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

then, and in each such case, the Company will provide written notice (an “Event
Notice”) to the Holder at least thirty (30) days prior to (i) the record date in
the case of (a), (b) or (c) above, specifying the record date and the amount and
character of such dividend, distribution or right, and (ii) the effective date
of any event specified in clause (d) or (e) above, specifying the effective date
on which such event is to take place, and the time, if any is to be fixed, as of
which the holders of record of Common Stock will be entitled to exchange their
shares of Common Stock for securities or other property deliverable upon such
event, if applicable. Any failure to mail an Event Notice required by this
Section 15 or any defect therein or in the mailing thereof will not affect the
validity of the corporate action required to be specified in such Event Notice.
Nothing herein shall prohibit the Holder from exercising this Warrant during the
thirty day period commencing on the date of an Event Notice, provided that such
exercise occurs prior to the Expiration Time and the Holder otherwise complies
with the terms hereof.

 

16.          MISCELLANEOUS

 

A.            DELIVERY OF NOTICE. Notices and other communications to be given
to Holder shall be deemed to have been sufficiently given, if delivered or
mailed, addressed in the name and at the address of Holder appearing on the
records of the Company, and if mailed, sent registered or certified mail,
postage prepaid. Notices or other communications to the Company shall be deemed
to have been sufficiently given if delivered by hand or mailed, by registered or
certified mail, postage prepaid, to the Company at 1726 Cole Blvd., Suite 115,
Lakewood, Colorado 80401, Attn: Chief Executive Officer, or at such other
address as the Company shall have designated by written notice to the registered
owner as herein provided. Notice by mail shall be deemed given when deposited in
the United States mail as herein provided.

 

B.            ENTIRE AGREEMENT. This Warrant embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Warrant shall
affect, or be used to interpret, change or restrict, the express terms and
provisions of this Warrant.

 

C.            RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT. Unless
otherwise provided herein, the rights and obligations of the Company and Holder
shall survive the exercise of this Warrant.

 

D.            EQUITABLE RELIEF.  The Company and the Holder acknowledge that a
breach or threatened breach of any of the obligations under this Warrant would
give rise to irreparable harm to the other party for which monetary damages
would not be an adequate remedy and hereby agree that in the event of a breach
or threatened breach, the aggrieved party shall have the right, in addition to
all other rights and remedies, to equitable relief, including a

 

12

--------------------------------------------------------------------------------


 

restraining order, injunction, specific performance or any other relief that may
be available to the aggrieved party.

 

E.            SUCCESSORS AND ASSIGNS.  This Warrant and the rights evidenced
hereby shall be binding on, and inure to the benefit of, the successors and
assigns of the parties.

 

F.             FEES AND EXPENSES. Except as otherwise expressly set forth in
this Warrant, each of the parties shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Warrant and the transactions contemplated hereby.

 

G.            COUNTERPARTS. This Warrant may be executed in counterparts and via
facsimile or other similar electronic transmission, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

 

[The balance of this page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

SIGNATURE PAGE - COMMON STOCK PURCHASE WARRANT

 

IN WITNESS WHEREOF, the Company and Holder have each caused this Warrant to be
duly executed, manually or in facsimile, by the undersigned thereunto duly
authorized.

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce D. Hansen

 

Title:

Chief Executive Officer

 

 

 

 

 

HANLONG (USA) MINING INVESTMENT, INC.

 

 

 

 

 

By:

/s/ Nelson Feng Chen

 

Name:

Nelson Feng CHEN

 

Title:

Director

 

--------------------------------------------------------------------------------


 

ANNEX I

 

TO COMMON STOCK PURCHASE WARRANT

 

PURCHASE FORM

 

To:              

 

 

Dated:              

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.              ) (the “Warrant”), hereby irrevocably elects to purchase
shares of the Common Stock covered by such Warrant.

 

The undersigned herewith makes payment of the full exercise price for such
shares at the price per share provided for in such Warrant, which is
$              in lawful money of the United States.

 

Capitalized terms used but not defined herein have the meaning assigned to such
terms in the Warrant.

 

 

[Name]

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX II

 

TO COMMON STOCK PURCHASE WARRANT

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED,                                               hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant (No.              ) with respect to the number of shares of Common Stock
covered thereby set forth below, unto:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:                                               

 

 

 

[Name]

 

 

 

 

 

 

 

Name:

 

Title:

 

Signature Guaranteed:

 

 

By:

 

 

 

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------